DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 11-5-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4.	Acknowledgment is made of the preliminary amendment(s) filed 8-20-19.

Specification


5.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al (JP 2013112294) 

Regarding claim 1 Yamashita et al teaches a metal case 2 which includes a deformation portion 2a [0015], the deformation portion 2a [0015] being deformed by a pressure received from a pressure medium [0016]; a detection element 221  which detects the pressure by detecting deformation of the deformation portion 2a [0018]; a lead frame 4 which is electrically connected to the detection element 221; and a structure 233 which holds the lead frame 4, wherein a first surface [0025]-[[0027]  of the lead frame 4 and a second surface [0025]-[[0027] 

Regarding claim 2 Yamashita et al teaches an electrostatic capacitance between the first surface and the second surface [0025]-[0027] is larger than an electrostatic capacitance between the detection element  3 221 and the metal case 2 (recitation interpreted as noise)[0026][0034][abstract].

Regarding claim 3 Yamashita et al teaches an inserting portion (inherent via connecter 6 ) is formed to insert a connector terminal 6 electrically connected to the detection element 3 221 through the lead frame 4 , and wherein, in the inserting portion 6, the lead frame 4 and a pressing member [0028] (press fit) which presses the connector terminal 6 to abut on the lead frame 4 are disposed (fig. 1).

Regarding claim 4 Yamashita et al teaches a guide (fig. 1) portion is formed to position the connector terminal 6 when the connector terminal is inserted into the inserting portion (inherent).

Regarding claim 5 Yamashita et al teaches the structure 233 is formed of resin, and wherein part of the structure 233 is disposed between the first surface and the second surface as the insulator (fig. 1 and 2).

Regarding claim 6 Yamashita et al teaches the first surface [0025]-[0027] is exposed (fig. 1) from a surface of the structure facing the metal case 2.

Regarding claim 7 Yamashita et al teaches the structure 233 is bonded to the metal case2  by an adhesive 216, and wherein the adhesive is disposed between the first surface and the second surface [0025]-[0027] as the insulator 51.

Regarding claim 8 Yamashita et al teaches the structure includes 233  a contact surface abutting on the metal case 2 and a filling portion (inherent to where caulking 216 is received) which is recessed (fig. 1)from the contact surface and filled with the adhesive 216.

Regarding claim 9 Yamashita et al teaches the lead frame 4  includes a connection portion which is connected to the-3- 5835129-1Applicant: HITACHI AUTOMOTIVE SYSTEMS, LTD.Application No.: Not Yet Known detection element 3  221 by wire bonding, and wherein an electronic component is connected on an electric path between the connection portion and the first surface.

Regarding claim 10 Yamashita et al teaches the predetermined gap is equal to or more than 0.1 mm (fig. 1-2).

Regarding claim 11 Yamashita et al teaches the metal case 2 includes a pressure port 215 which guides the pressure medium to the deformation portion 2a [0215], and a base member (fig.1) which is bonded to the structure  233.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856